Citation Nr: 1740381	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) on the basis of service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1974.  He died in January 2009.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This matter was previously before the Board in February 2016, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although VA is not always required to assist the claimant in obtaining a medical opinion in the context of a DIC claim, it has a duty to ensure any medical opinion it provides is adequate once it is has undertaken efforts to do so.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Here, the August 2016 VA opinion obtained pursuant to the Board's prior remand directives is inadequate to make an informed decision on the Veteran's claim.  First, the August 2016 VA examiner provided an inadequate rationale to support his opinion.  The August 2016 VA examiner did not provide any discussion of the facts and the medical principles involved in the Veteran's case.  Second, it does not appear the Veteran's full medical history was considered by or available to the August 2016 VA examiner.  Although some limited treatment records from Walter Reed Medical Center were associated with the claims file in July 2016, several additional treatment records were received from Walter Reed Medical Center in October 2016 and associated with the claims file.  These newly received records contain far greater detail regarding the circumstances that led to the Veteran's death when compared to the records that were previously of record.  Thus, a new opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a new VA medical opinion, preferably from an examiner other than the August 2016 examiner, addressing whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any of the Veteran's service-connected disabilities contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  The selected examiner must discuss the specific facts and medical principles involved in the Veteran's case.  An opinion that simply indicates neither the note from the Veteran's attending physician at the time of death nor does the death certificate indicate the Veteran's service-connected disabilities contributed to his death should be returned to the selected examiner as inadequate.  The examiner must discuss the comorbidities that were present at the time of death and how they may or may not be associated with the Veteran's service-connected disabilities.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

